Citation Nr: 0332675	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  93-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code, beyond 
February 9, 1991.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He died in April 1978.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38 of 
the United States Code.

In August 1993 and May 2002, the appellant testified at 
personal hearings before the undersigned Veterans Law Judge.  
Transcripts of those hearings have been associated with the 
claims file.


REMAND

In July 1994 and November 1995, the Board remanded the claim 
for additional development and adjudicative action.  In March 
1997, the Board denied an extension of the delimiting date 
for educational assistance benefits under Chapter 35, Title 
38 of the United States Code.  The appellant appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a February 2001 order, the 
Court vacated the Board decision and remanded it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In June 2002, the Board again denied an extension of the 
delimiting date for educational assistance benefits under 
Chapter 35, Title 38 of the United States Code.  The 
appellant appealed the decision to the Court.  In April 2003, 
the Secretary of VA filed a motion to vacate and remand the 
June 2002 decision, asserting that the Board had failed to 
ensure that the requirements of amended section 5103(a) of 
Title 38 of the United States Code had been met.  The Court 
granted the motion in May 2003.  The case has been returned 
to the Board for further appellate review.

In the joint motion for remand, the Secretary noted that 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  As asserted by the Secretary, in this 
case, the appellant has not been provided with (1) the 
evidence necessary to substantiate her claim and (2) which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  See Charles v. Principi, 16 Vet. App. 370, 373-74; 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, this claim must be remanded for compliance 
with the statute.

Accordingly, in compliance with the April 2003 motion for 
remand, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the appellant 
with the notice requirements of the VCAA, 
to include notifying her and her 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim for entitlement to Dependents' 
Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States 
Code, beyond February 9, 1991, and 
informing her of which information and 
evidence she was to provide to VA and 
which information and evidence VA would 
attempt to obtain on her behalf.  
Additionally, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  If additional evidence is received, 
the RO should readjudicate the claim for 
entitlement to Dependents' Educational 
Assistance pursuant to Chapter 35, Title 
38 of the United States Code, beyond 
February 9, 1991.  If the benefit remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the appellant's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

